Title: Editorial Note: Resolutions on Private Debts Owed to British Merchants
From: 
To: 

Among the leading public men of revolutionary Virginia JM’s rising eminence is the more noticeable because of his youth and the advantages attending it. As a man in his mid-twenties when the war began, unmarried and under no obligation to provide for a family, he had not been upon the scene long enough to become encumbered with the prewar debts that were the constant fret of almost all Virginia planters. Thus, upon his return from Congress to Montpelier at the age of thirty-two, he could regard the haunting British debt problem with more detachment than could numerous legislators whose personal interests were heavily involved. The tory James Parker may have overstated the case in 1774, when he equated a Virginian’s radicalism with the extent of his indebtedness to British merchants, contending that “‘the more a man is in debit, the greater patriot he is’” (Thad W. Tate, “The Coming of the Revolution in Virginia: Britain’s Challenge to Virginia’s Ruling Class, 1763–1776,” WMQWilliam and Mary Quarterly., 3d ser., XIX [1962], 336). Yet the £2 million Virginians owed to Scottish and English merchants certainly could have furnished a grievance and caused a portion of the resentment that pushed the colony from protests in 1769 to war in 1775. Actually, popular notions had inflated the size of the real debts, but still £2 million appeared to be a staggering load in 1775 “and represented approximately half of the total American private indebtedness” (Emory G. Evans, “Private Indebtedness and the Revolution in Virginia, 1776–1796,” WMQWilliam and Mary Quarterly., XXVIII [1971], 349–50). What debts JM’s father owed to British creditors apparently were never of sufficient weight to cause a conflict of interest. Living in the Piedmont, the senior Madison seems to have been a man of such ample means and moderate tastes that his cash crops and extensive blacksmith shop carried him along without outlays for extremely expensive imports. Thus, his instilled concepts of honor aside, JM was enabled to be a fairly detached student of the British debt problem that remained an emotional issue in Virginia politics until after ratification of the federal Constitution. The debt-collecting problem had been complicated by a number of legal roadblocks passed by the legislature that affected debts contracted prior to 1777. During the war the Assembly also had passed legislation which in effect legalized the repayment in depreciating paper currency of British debts contracted in terms of specie. An auxiliary problem was that of confiscated British property, which was seized under the same statute. The act also forbade recovery suits by British subjects (Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., IX, 377–80). Other acts suspended any postwar payment of accumulated interest, and all had the support of Patrick Henry (Jensen, The New Nation, pp. 279–80). There was an outside chance that the overhanging burden could somehow be relieved by further legislation; but much of that desideratum was dispelled when in 1783 the terms of the peace treaty with Great Britain, which recognized the validity of the claims of bona fide British creditors, became public knowledge. JM was serving in Congress when a resolution was passed in May 1783 calling “all demands for interest accruing during the war … highly inequitable and unjust” (JCCWorthington Chauncey Ford et al., eds., Journals of the Continental Congress, 1774–1789 (34 vols.; Washington,
        1904–37)., XXIV, 375; Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (8 vols. to date; Chicago, 1962——)., VII, 95, 96 n. 3). JM was aware that withholding interest was one thing, but that liquidating the debt was neither manly nor fair. Although the original state debt-repayment law had been repealed, Virginians were on unsteady ground as they contemplated the effect of the treaty, for the possibility of still owing £2 million sterling, plus interest for eight or more years, was a sword hanging by a frayed thread over the economic recovery of their state (Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., X, 227). The sentiment for settling the question as soon as possible was probably strongest in the trade centers and weakest in the rural areas (of which Virginia was mainly comprised), but resentment against Great Britain was potent everywhere, and to many Virginians it must have seemed common justice that the £272,588 (worth only about $15,000 in specie) paid into the state treasury under the law of 1777 be passed on to British rascals as all that they deserved. With the approach of the session of the General Assembly of May 1784, it was clear to all observers that the problem of the British debts could be deferred no longer. It was well known that John Tyler, John Taylor of Caroline, and other spirited delegates wished to strike for outright repudiation (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VII, 260). Such a blow would have accorded little with the views of George Mason, who a year before had written a friend that “We are very much alarm’d, in this Part of the Country, least the Assembly shou’d pass some Laws infringing the Articles of Peace, and thereby involve us in a fresh Quarrel with Great Britain” (Rutland, Papers of George Mason, II, 769). Nor would it accord with those of JM, whose background, character, and experience in Congress dictated his position on the question. He had to oppose any plan that would negate the provisions of the treaty of peace. Accordingly, JM was fixed in his commitment and course, but prudence dictated that he move circumspectly, lest his political future in Virginia be jeopardized by an issue that, although already constitutionally settled, must be presented in forms acceptable to his constituents. How to force Virginia into line graciously was the real problem. A quick, friendly compromise was out of the question as the legislative in-fighting soon indicated. The opponents of repayment, led by the redoubtable Patrick Henry, brought up their own set of grievances, including the loss of slaves owned by Virginians to British forces and the destruction of private property by enemy raiders. A resolution was passed on 7 June calling for an inquiry into the enforcement of that section of the peace treaty (Art. VII) which charged Great Britain with releasing all prisoners “without causing any Destruction or carrying away any Negroes, or other Property of the American Inhabitants.” The tender point at issue was whether former slaves going under the British flag remained American property. General Washington had made a strong protest to Sir Guy Carleton in May 1783, whereafter, as JM informed Jefferson, Carleton “confessed that a number of Negroes had gone off with the Refugees since the arrival of the Treaty, and undertook to justify the permission by a palpable & scandalous misconstruction of the Treaty” (Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (8 vols. to date; Chicago, 1962——)., VII, 40). The British commander had added that a register of the blacks departing under British protection was being kept, so “that if the sending off the Negroes should hereafter be declared an Infraction of the Treaty, Compensation must be made by the Crown of Great Britain to the Owners” (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXVI, 403–4). Whether JM wrote the offsetting resolution (Resolution A) offered on 7 June, after the anti-debt faction had won the first round, is problematical. Since it bears on the later document (Resolution B) in JM’s hand and the amendments that on 23 June he almost certainly offered to a third resolution (Resolution C), it is printed below in order to keep the whole controversy in perspective.